Matter of Attorneys In Violation of Judiciary Law § 468-a. (Kabasinga) (2017 NY Slip Op 05665)





Matter of Attorneys In Violation of Judiciary Law § 468-a. (Kabasinga)


2017 NY Slip Op 05665


Decided on July 13, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 13, 2017

[*1]In the Matter of ATTORNEYS IN VIOLATION OF JUDICIARY LAW § 468-a. COMMITTEE ON PROFESSIONAL STANDARDS, Now Known as ATTORNEY GRIEVANCE COMMITTEE FOR THE THIRD JUDICIAL DEPARTMENT, Petitioner; FLORIDA KABASINGA, Respondent. (Attorney Registration No. 4493649)

Calendar Date: May 30, 2017

Before: Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for petitioner.
Florida Kabasinga, Kigali, Rwanda, respondent pro se.

Per CuriamMEMORANDUM AND ORDER
Respondent was admitted to practice by this Court in 2006 and lists a business address in Kigali, Rwanda with the Office of Court Administration. In 2014, this Court suspended respondent from the practice of law in New York due to conduct prejudicial to the administration of justice arising from her failure to comply with the attorney registration requirements of Judiciary
Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (113 AD3d 1020, 1037 [2014]; see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]). Respondent has moved for her reinstatement (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16; Rules of App Div, 3d Dept [22 NYCRR] § 806.16) and, by correspondence from its Chief Attorney, petitioner opposes the motion.
Any attorney seeking reinstatement from suspension must establish, by clear and [*2]convincing evidence, (1) that he or she has complied with the order of suspension and this Court's rules, (2) that he or she has the requisite character and fitness for the practice of law, and (3) that it would be in the public's interest to reinstate the attorney to practice in New York (see Matter of Edelstein, 150 AD3d 1531 [2017]; Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]). In addition, an applicant for reinstatement must support his or her application with certain required documentation (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [b]). Here, respondent failed to submit a sworn affidavit as is required under both the Uniform Rules for Attorney Disciplinary Matters and this Court's prior practice [FN1]. Further, Office of Court Administration records establish that, although respondent has cured the registration delinquency that led to her current suspension, she has since fallen delinquent again by failing to register for the biennial period commencing in 2016 and has thereby exposed herself anew to potential discipline (see Matter of Creamer, 150 AD3d 1611, 1611 [2017]; Matter of Cluff, 148 AD3d 1346, 1346 [2017]). Accordingly, it cannot be said that respondent has satisfied her burden on this motion, and the application must therefore be denied (see Matter of Attorneys in Violation of Judiciary Law § 468-a [Ostroskey], ___ AD3d ___, 2017 NY Slip Op 04955 [2017]).
Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that respondent's motion for reinstatement is denied.
Footnotes

Footnote 1: Correspondence from petitioner which solicited respondent's correction of the deficiencies in her application has gone unanswered by respondent.